Title: James Rawlings to Thomas Jefferson, 4 May 1820
From: Rawlings, James
To: Jefferson, Thomas


					
						
							Dear Sir
							
								Office of the Mutual Asse Socy.
								
								Richmond
								4h May 1820.
							
						
						Your letter of 21st ulto addressed to my predecessor in Office, who has been dead for more than five years, was this day handed to me by Mr Geo: Greenhow, brother to the deceased.
						I am truly mortified that such a proceeding, under such circumstances, should have been had against you, and can with truth say, that such never was ordered, or intended by me, as the Agent of the mutual Assurance Society.
						The circumstances which have given rise to this notification are simply these.—The society owed to a Mr James Kinsolving of your county about twenty three Hundred dollars for loss by Fire of a mill, and, as from the recent accumulation of losses chargeable on the country Branch of the society, the Office was not in a situation to pay Mr Kinsolving, he proposed to undertake the collection of the requisitions due in Albemarle & some adjoining counties, & to apply the sums which he thus collected to the discharge of his own claim. Mr Kinsolving was accordingly duly authorised to collect all the requisitions due in Albemarle, but with this express understanding, and instruction, that, due and proper application in person, was to be made to each member, by him.—That a reasonable time was in every instance to be given, after application, before any measures offensive, or coercive were resorted to—And finally, where payment was not made, after these applications & warnings, and not before, was any authority given to issue notices, which when issued were to be accompanied by a memo endorsed, that if payment was made before the court day, that no motion would be made & no other costs incurred, than fifty cents for service of the notice.
						That he has violated his instructions, in precipitately issuing notices is now certain—. And so far as I have been instrumental in producing this abuse of power by the appointment, of Mr K, I must plead guilty—Protesting however at the same time that the act as regards yourself is not justified by any instructions from the society.
						
						In 1818 and previously I had addressed you directly from this Office on the subject of the requisitions on your property, and received payment by a draft on Mr P Gibson of this place, this method would have been resorted to in 1819 for the requisition of that year, but from a belief that our then Collector, Mr Charles Downing, who did not lived within a few miles of you would with more convenience to all parties receive the small sum from you then due—And as regards the collection for the present year, had I ever anticipated the result which has happened, I am very sure that Mr Kinsolving never would have been entrusted with that confidence, which he has so much abused.—Your case is not singular, the same complaint has been made by several other most respectable members of our association, and I apprehend, that notices were given indiscriminately in Albemarle as to the claims due on country property.
						The deed is done however and cannot be recalled, I would fain cure the wounds which have been so unnecessarily inflicted on  your feelings, if I could.—I cannot however do more than to disavow the direct agency in the business,  while it must be admitted that I have been indirectly instrumental by making the appointment of a man, who must have been a stranger to propriety & the respect due to every member of the society.
						Should it be your wish to be discharged from your membership, a notice such as the one enclosed, must, under the rules of the society, be executed by you and returned to this Office—a Formal discharge, will, on its receipt be granted to you.
						The country Branch of our society has been extremely unfortunate for several years past—The amount of losses has exceeded the amount of annual contribution by upards upwards of $30,000 in the year 1818.—And from the extreme difficulty in making good collections of so many small sums so widely dispersed the society is still considerably in arrear to its unfortunate members—.
						Without a measure which has been repeatedly asked of the Legislature, and always denied, I do not feel sanguine of ultimate success in this Branch of the society—The collection of our annual contributions by the Sheriffs, at the same time, and in the same manner with the public Taxes, would I think assure confidence & success to it, and produce a great saving to the Institution—But this facility, judging of the future from the past, ought never to be expected from the Legislature of this state.—
						The Towns Branch of the society is in a very different situation—In it collections are made with great facility and legislative aid is not wanted—.
						
						I take the liberty of enclosing you one of the last statements of funds the situation of the funds of the society.
						Some years ago I had a correspondence with you on the subject of some claims of this society on a Mill near Milton which was formerly Insured by the Heirs of Bennett Henderson decd—On the representations then made by you the claims on the mill were abandoned, & the mill stricken from our records, it appearing that it had been pulled down.
						I have lately been informed by Govr Randolph that you own the Tobo ware Houses in South Milton which formerly belonged to the same estate, and which are Insured in the Towns Branch of this society. On these ware Houses there is due to this society a considerable sum for quotas as pr statement at foot. Not knowing any thing which can bar this claim it must become my duty to ask payment of the same from you, The property being specially pledged to the society under the act of Incorporation for all quotas &c & made liable therefor in the hands of any purchaser or alienee.—
						On this subject I shall be happy to hear from you and to give or receive any explanations which may be required.—
						With great respect I am
						
							Yr most Ob
							
								
									
										
											
												James Rawlings
											
										
									
									
										 P Agt M A Sy
									
								
							
						
					
					
						due on the Tobo ware Houses in Milton
						 Insured Pr Declaration No 337.
						
							
								
									quotas of 1809. ’10. ’11. ’12. ’13. ’14. ’15 ’16 ’17. ’18 ’19 & ’20 @ $911100 each yr
								
								$
								109.32 
							
							
								
									Interest on 911100 from 1t apl in 1809. 10. 11. 12. 13. 14. 15 16 17 18 & 19 to 1t apl 1820.
								
								
								36.08.
							
							
								
								$
								145 40 
							
						
					
				